Exhibit 1 AGREEMENT OF JOINT FILING FORGENT NETWORKS, INC. COMMON STOCK In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned hereby confirm the agreement by and among them to the joint filing on behalf of each of them of a Statement on Schedule 13D, and any and all amendments thereto, with respect to the above referenced securities and that this Agreement be included as an Exhibit to such filing. [Remainder of Page Intentionally Left Blank.] IN WITNESS WHEREOF, the undersigned hereby execute this Agreement as of September 23, 2009. Sarla Software LLC By: /s/ Fenil Shah Name: Fenil Shah Title: President /s/ Chimanlal Shah Chimanlal Shah /s/ Falguni Shah Falguni Shah /s/ Fenil Shah Fenil Shah /s/ Ruchir Shah Ruchir Shah /s/ Snehal Shah Snehal Shah /s/ Vibha Shah Vibha Shah /s/ Ushma Shah Ushma Shah
